DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/2/20 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has cited a large number references on the IDS without indicating any significance or providing any explanation of relevance of many of the cited references. 
It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).  Please see MPEP 2004.13.
Therefore, based on the current IDS submission, the examiner has considered the cited references w/o an indication of significance and/or a statement of relevancy that are searchable in USPTO databases, other patent office databases, and/or commercial patent and non-patent literature databases in the same manner the examiner has searched all prior art as indicated in the search history of record. Cited references not searchable in these databases will be considered independently.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/2/20 has been entered.

Status of Claims
The amendment filed 11/2/20 is acknowledged. Claims 67, 68, 70, 87-93, 95-97, 100-101, and 104-108 remain pending. Claims 67, 92, 95 and 105 have been amended. 

Claim Objections
Claim 92 objected to because of the following informalities:  Claim 92 recites “based on the at least portion…”  Examiner notes that there seems to be a grammatical error. Appropriate correction is required. Examiner assumes Applicant means to say “based [[the]] on at least the portion….”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 92 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 92 recites “the at least portion of a tissue absorption profile”. Examiner notes that in addition to the objection detailed above, this limitation recite “a tissue absorption profile”. It is unclear if Applicant is referring to the tissue absorption profile recited in claim Claim 67 or another profile. For the purposes of examination, Examiner assumes the limitation to read “…at least the portion of the tissue absorption profile”.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 67, 68, 89, 90, 92, 93, 95-97, 101, 104 and 107 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ridder et al. (US PGPUB 2012/0078473 A1 – previously cited), hereinafter Ridder in view of Khalil et al. (US 6353226 B1), hereinafter Khalil, further in view of Lamego et al. (US PGPUB 2010/0030039 A1 – previously cited), hereinafter Lamego.
Regarding Claims 67, Ridder teaches: A method of measuring a blood or interstitial fluid constituent of a patient by varying light emitted in a physiological optical sensor (abstract; paragraph 0006), the method comprising: determining a temperature (paragraph 0104, 0118; tuning wavelength by tuning temperature), a drive current (paragraph 0104; drive current), a forward voltage (paragraph 0104; drive voltage, i.e. forward voltage), and a duty cycle (paragraph 0103; cycled at high frequencies) of a light emitter that emits light at a first wavelength (table 1 and 2; different light sources shown at multiple wavelengths) varying at least one of the determined temperature, drive current, forward voltage, and duty cycle of the emitter to cause the emitter to sweep through a range of wavelengths of light (table 1 and 2 show light sources that are configured to have multiple wavelengths, these light sources sweep through their respective wavelengths by varying temperature, drive voltage/current, etc - paragraph 0104, 0118, 0222; 0233; Table 1 and Table 2); directing a first portion of the light emitted by the emitter to tissue of the patient and detecting, with a first detector, first attenuated light comprising the first portion of the emitted light over the swept range of wavelengths after attenuation through the tissue of the patient (photodetector, paragraph 0100; light is introduced into the sample, then collected from the sample – it is inherent that the sample will attenuate the light), wherein the first detector is configured to output a first plurality of signals corresponding to the detected, first attenuated light (paragraph 0100; 0102; 0119; 0124); receiving and processing the first plurality of signals with a data collection device (paragraph 0029-0031; 0084; 0124, data acquisition; element 300 and 400); determining absorbance (paragraph 0147-0148); determining a plurality of tissue absorption segments based on the received and processed first plurality of signals detected by the detector over 
Ridder does not mention directing a second portion of the light emitted by the emitter to a second detector without attenuation through the tissue of the patient and detecting, with the second detector, the second portion of the emitted light over the swept range of wavelengths, wherein the second detector is configured to output a second plurality of signals corresponding to the detected, first attenuated light; directing a second portion of the light emitted by the emitter to a second detector without attenuation through the tissue of the patient and detecting, with the second detector, the second portion of the emitted light over the swept range of wavelengths, wherein the second detector is configured to output a second plurality of signals corresponding to the detected, first attenuated light; determining a plurality of absorbance values based on the received and processed first and second plurality of signals from the first and second detectors, each of the plurality of absorbance values indicative of an amount of light absorbed by the tissue of the patient; determining a plurality of tissue absorption segments based on the plurality of absorbance values determined.
Khalil teaches a non-invasive optical physiological sensor (title; abstract) wherein a beam splitter may be used to direct a portion of the beam emerging from the source to a reference detector in order to normalize the measurements for fluctuations in intensity of the source of light (column 21 line 2-7). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method of Ridder to include directing a second portion of the light emitted by the emitter to a second detector without attenuation through the tissue of the patient and detecting, with the second detector, the second portion of the emitted light over the swept range of wavelengths (when 
Ridder in view of Khalil do not explicitly mention determining a bulk absorbance.
Lamego teaches, a physiological measurement system based on optical transmission spectroscopy (figure 1) wherein the system is configured to receive signals responsive to the first and second signals to determine a bulk absorbance of an analyte in the sample tissue (paragraph 0125-0126; 0208-0216) using a processor (element 110). It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the method of Ridder in view of Khalil wherein processing the plurality of signals to determine at least one physiological parameter comprises determining a bulk absorbance as Lamego teaches that determining bulk absorbance is well known step to signal analysis in the art of optical spectroscopy.
Regarding Claim 68, Ridder in view of Khalil, further in view of Lamego teaches: the method of Claim 67. Ridder further teaches wherein varying the determined temperature of the emitter comprises using a circuitry-based temperature alteration device or a thermal controller (figure 11 and 13).
Regarding Claim 89, Ridder in view of Khalil, further in view of Lamego teaches: The method of Claim 67. Ridder further teaches wherein varying the determined temperature of the emitter comprises controlling a thermal controller thermally coupled to the emitter with the data collection device (figure 11 and 13; paragraph 0115-0116; changing thermal state via electronics; temperature control loop circuit).
Regarding Claim 90, Ridder in view of Khalil, further in view of Lamego teaches: The method of Claim 67. Ridder further teaches wherein the range of wavelengths spans from 1300 nm to 1650 nm (paragraph 0213).
Regarding Claim 92, Ridder in view of Khalil, further in view of Lamego teaches: The method of Claim 67. Ridder further teaches determining at least one physiological parameter of the patient based on the at least portion of a tissue absorption profile (paragraph 0029-0031; 0084).
Regarding Claim 93, Ridder in view of Khalil, further in view of Lamego teaches: The method of Claim 67. Ridder in view of Khalil does not explicitly mention wherein the first detector is optically shielded.
Lamego teaches that it is well known in the art to optically shield detectors (element 103; paragraph 0067). It would have been obvious to one of ordinary skill in the art at the time of filing wherein the detector is optically shielded in order to reduce electromagnetic noise.
Regarding Claim 95, Ridder teaches: An optical physiological measurement system comprising: an emitter configured to emit light at a first wavelength (Table 2 shows light sources configured to emit light at multiple wavelengths)and a second wavelength of light (Table 2); at least one of: a first thermal controller (thermal control loop; paragraph 0116; figure 11) coupled to the emitter and configured to vary an operation temperature of the emitter to cause the emitter to sweep through a range of wavelengths (paragraph 0115 – vary the temperature, vary the wavelength); and a driver configured to vary the current delivered to the emitter to cause the emitter to sweep through the range of wavelengths (paragraph 0117, figure 12; current drive circuit; paragraph 0104 – varying the current drive results in varying the wavelength; Table 1 and Table 2); a second detector configured to detect second attenuated light comprising light emitted by the emitter after attenuating through a sample tissue of the patient as the emitter is swept through the range of wavelengths, the second detector further configured to output signals responsive to the detected, second attenuated light (paragraph 
Ridder does not mention a splitter configured to receive the light emitted from the emitter and split the light into a first portion and a second portion, the splitter further configured to direct the first portion towards a first detector without attenuation through tissue of a patient and direct the second portion towards the tissue; the first detector, the first detector configured to detect the first portion of light emitted by the emitter as the emitter is swept through the range of wavelengths and output signals responsive to the detected light; determine absorbance values based on the received and processed output signals from both the first and second detectors. 
Khalil teaches a non-invasive optical physiological sensor (title; abstract) wherein a beam splitter may be used to direct a portion of the beam emerging from the source to a reference detector in order to normalize the measurements for fluctuations in intensity of the source of light (column 21 line 2-7). It would have been obvious to one of ordinary skill in the art before the effective filing date to have 
Ridder in view of Khalil do not explicitly mention determining a bulk absorbance.
Lamego teaches, a physiological measurement system based on optical transmission spectroscopy (figure 1) wherein the system is configured to receive signals responsive to the first and second signals to determine a bulk absorbance of an analyte in the sample tissue (paragraph 0125-0126; 0208-0216) using a processor (element 110). It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the system of Ridder in view of Khalil wherein processing the plurality of signals to determine at least one physiological parameter comprises determining a bulk absorbance as Lamego teaches that determining bulk absorbance is well known step to signal analysis in the art of optical spectroscopy.
Regarding Claim 96, Ridder in view of Khalil, further in view of Lamego teaches: The optical physiological measurement system of Claim 95. Ridder further teaches wherein the range of wavelengths spans from 1300 nm to 1650 nm (paragraph 0213).
Regarding Claim 97, Ridder in view of Khalil, further in view of Lamego teaches: The optical physiological measurement system of Claim 95. Ridder further teaches wherein the signal processor is further configured to determine at least one physiological parameter (paragraph 0144).
Regarding Claim 101, Ridder in view of Khalil, further in view of Lamego teaches: The optical physiological measurement system of Claim 95. Ridder further teaches wherein the data collection device is configured to control the first thermal controller to vary the operation temperature of the emitter (figure 11 and 13; paragraph 0115-0116; changing thermal state via electronics; temperature control loop circuit).
Regarding Claim 104, Ridder in view of Khalil, further in view of Lamego teaches: The method of Claim 67. Khalil further teaches wherein the steps of directing the first portion of the light emitted by the emitter to the tissue of the patient and directing the second portion of the light emitted by the emitter to the second detector are performed by a splitter (column 21 line 2-7).
Regarding Claim 107, Ridder in view of Khalil, further in view of Lamego teaches: The method of Claim 67. Ridder further teaches wherein the range of wavelengths swept through by the emitter comprises more than three wavelengths (table 2 shows a sweep of 50 wavelengths).

Claim 70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ridder in view of Khalil, further in view of Lamego, further in view of Al Ali et al. (US PATENT 7,377,794 B2 – previously cited) hereinafter Al Ali.
Regarding Claim 70, Ridder in view of Khalil, further in view of Lamego teaches: The method of Claim 68. Ridder in view of Khalil further in view of Lamego does not mention wherein the circuitry-based temperature alteration device or the thermal controller comprises a Peltier device. 
Al Ali teaches that it is well-known in the art to use Peltier cells (i.e. Peltier device) in order to control the temperature and wavelength of light emitters (column 10 lines 36-42). It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the system of Ridder in view of Khalil further in view of Lamego wherein the thermoelectric cooler comprises a Peltier device as a Peltier device is a well-known thermoelectric cooler in the art.

Claim 87 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ridder in view of Khalil, further in view of Lamego, further in view of Lin et al. (US PGPUB 2012/0248985 A1 – previously cited), hereinafter Lin.
Regarding Claim 87, Ridder in view of Khalil further in view of Lamego teaches: The method of Claim 68. Ridder in view of Khalil further in view of Lamego does not mention wherein the circuitry-based temperature alteration device or the thermal controller comprises a temperature sensor, a thermoelectric cooler, and a heat sink. 
Lin teaches that it is well-known in the art to include a temperature control element to heat and cool light sources in order to vary the wavelength (paragraph 0020-0021), wherein the thermal controller comprises a temperature sensor (paragraph 0020), a thermoelectric cooler (paragraph 0051), and a heat sink (paragraph 0050). It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the method of Ridder in view of Khalil further in view of Lamego to include a temperature sensor, a thermoelectric cooler, and a heat sink in order to vary the wavelengths of emitted light.

Claim 88, 100 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ridder in view of Khalil, further in view of Lamego, in view of in view of OceanOptics (Application Note: Thermally Stabilizing Your Spectrometer with the USB-TC; 2012 – previously cited).
Regarding Claim 88, Ridder in view of Khalil further in view of Lamego teaches: The method of Claim 67. Ridder in view of Khalil further in view of Lamego does not mention further comprising controlling a temperature of the first detector with a thermal controller. 
OceanOptics teaches that it is well known in the art that optical detectors are affected by temperature changes (page 1), and that regulating temperature of an optical detector, via several 
Regarding Claim 100, Ridder in view of Khalil further in view of Lamego teaches: The optical physiological measurement system of Claim 95. Ridder in view of Khalil further in view of Lamego does not mention wherein the second detector is coupled to a second thermal controller, the second thermal controller configured to control a temperature of the second detector.
 OceanOptics teaches that it is well known in the art that optical detectors are affected by temperature changes (page 1), and that regulating temperature of an optical detector, via several known passive, procedural and active (i.e. thermoelectric cooling) methods, can minimize the impact of ambient temperature changes on measurements and lead to consistent and accurate measurements (page 1-2; figure 1 and 2). It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the system of Ridder in view of Khalil further in view of Lamego comprising controlling a temperature of the second detector with a thermal controller in order to regulate the temperature of the detectors as it would maintain spectral uniformity of the detectors. 

Claim 91 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ridder in view of Khalil further in view of Lamego in view of Zand et al. (US PGPUB 2009/0054908 A1 – previously cited), hereinafter Zand.
Regarding Claim 91, Ridder in view of Khalil further in view of Lamego teaches: The method of Claim 67. Ridder in view of Khalil does not mention further comprising determining a slope of an absorption curve.
Zand teaches an oximetry sensing modality to determine tissue health wherein multiple wavelengths of light are used in order to determine the slope of the absorption in order to determine oxygen saturation and tissue health (paragraph 0075). It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the method of Ridder in view of Khalil further in view of Lamego to include determining a slope of an absorption curve in order to determine tissue health.

Claim 105 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ridder in view of Khalil, further in view of Lamego, further in view of MacKenzie et al. (US 6,403,944 B1), hereinafter MacKenzie.
Regarding Claim 105, Ridder in view of Khalil, further in view of Lamego teach: The method of Claim 67. Ridder in view of Khalil, further in view of Lamego do not mention wherein the first portion of the emitted light is greater than the second portion of the emitted light. 
MacKenzie teaches that in an optical system using a beam splitter, only a small portion of the light is directed to a reference detector (column 9 lines 19-35 and 60-65). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method Ridder in view of Khalil, further in view of Lamego wherein the first portion of the emitted light is greater than the second portion of the emitted light in order to allow a greater portion of light to illuminate the tissue allowing a strong absorbance spectrum to be determined.

Claim 106, 108 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ridder in view of Khalil, further in view of Lamego, further in view of Block et al. (US 5,424,545), hereinafter Block.
Regarding Claim 106, Ridder in view of Khalil, further in view of Lamego teach: The method of Claim 67. Ridder in view of Khalil, further in view of Lamego do not mention further comprising directing a third portion of the light emitted by the emitter to a reference absorption material and detecting, with a third detector, the third portion of the emitted light over the swept range of wavelengths after the third portion of light passes through the reference absorption material, wherein the third detector is configured to output a third plurality of signals corresponding to the detected light.  
Block teaches the use of beam splitters and reference detectors to direct light towards a reference material in order to correct for color constancy (column 14; lines 30-43; claims 23 and 43).
It would have been obvious to one of ordinary skill in the art before the effective filing date  to have modified the method of Ridder in view of Khalil, further in view of Lamego to include directing a third portion of the light emitted by the emitter to a reference absorption material and detecting, with a third detector, the third portion of the emitted light over the swept range of wavelengths after the third portion of light passes through the reference absorption material, wherein the third detector is configured to output a third plurality of signals corresponding to the detected light in order to correct for color constancy.
Regarding Claim 108, Ridder in view of Khalil, further in view of Lamego teach: The optical physiological measurement system of Claim 95. Ridder in view of Khalil, further in view of Lamego do not mention wherein the splitter is further configured to split the light emitted from the emitter into a third portion and direct the third portion to a reference absorption material, and wherein the system further comprises a third detector configured to detect the third portion of the emitted light over the swept range of wavelengths after the third portion of light passes through the reference absorption material, the third detector further configured to output signals corresponding to the detected light.
Block teaches the use of beam splitters and reference detectors to direct light towards a reference material in order to correct for color constancy (column 14; lines 30-43; claims 23 and 43).
It would have been obvious to one of ordinary skill in the art before the effective filing date  to have modified the system of Ridder in view of Khalil, further in view of Lamego wherein the splitter is further configured to split the light emitted from the emitter into a third portion and direct the third portion to a reference absorption material, and wherein the system further comprises a third detector configured to detect the third portion of the emitted light over the swept range of wavelengths after the third portion of light passes through the reference absorption material, the third detector further configured to output signals corresponding to the detected light in order to correct for color constancy.

Response to Arguments and Amendments 
Regarding the Non-Compliant Reply noted in the previous Office Action (Final Rejection mailed 6/1/20) Applicant argues that the initial burden of 102 and 103 falls on the Office (MPEP 2152 and 2141). 
Examiner notes that that initial burden is met when the rejection is presented to the Applicant. As quoted by the Applicant on page 7 of the remarks filed 11/2/20 , the burden then shifts to the Applicant to A) show that the office erred or B) provide other evidence.
In the previous response, Applicant asserted, “the Office Action has failed to establish that the cited art, taken alone or in combination, teaches, suggests, or renders obvious at least the above-emphasized limitations in combination with others
However, Examiner thanks the Applicant for pointing out why the 103 Rejection is traversed in this reply.
Regarding Claim objections, Applicant argues that Claim 92 has been amended. Examiner has considered Applicant’s amendment to claim 93, and believes that an error still exists. Claim 92 remains objected to.
Regarding 112 rejections, Examiner notes that Applicant’s arguments and amendments have been fully considered. The previous rejections are withdrawn. However, a new rejection is presented.
Regarding 103 Rejections, Applicant argues that it would not be obvious to modify the method of Khalil for normalizing measurements to the system of Ridder as the system is made more complicated due the need for a beam splitter. In response to applicant's argument that combinng the Khalil and Ridder references would complicate the system, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Further, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation of modifying the teachings of Ridder with those of Khalil is to normalize the measurements before analysis of the data. Therefore the presented 103 Rejection is maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY B SHAH whose telephone number is (571)272-0686.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY B SHAH/Examiner, Art Unit 3791